Exhibit 10.2

March 16, 2015

Mr. Paul Estrem

325 Clarewood Circle

Grayslake, IL 60030

Dear Paul,

OFFER OF EMPLOYMENT

As we have discussed, we are pleased to offer you continued employment at
Melinta Therapeutics, Inc. (“Melinta”) as its Chief Financial Officer (“CFO”),
with the understanding that, at the discretion of Melinta, your title will
change to that of Chief Operations Officer (“COO”). We are very enthusiastic
about your continued employment with Melinta in this new capacity, and are
confident of a mutually beneficial relationship.

Position and Compensation

As stated above, while at the present time, your position will remain CFO, it is
expected that, at the request of Melinta, your duties will eventually transition
to those of Melinta’s COO. During this transition period, you will be expected
to perform duties normally associated with both positions, with the expectation
that once Melinta hires a new CFO (or at some other time as Melinta may direct),
your title would change to COO, and your duties will transition to those
commensurate with someone in that position. For avoidance of doubt, until
Melinta directs otherwise, you will be expected to (i) perform CFO duties
(including, but not limited to an S1 filing), (ii) perform COO duties (including
the responsibilities generally described in the job description Melinta has
shared with you), and (iii) help transition CFO responsibilities to the new CFO
once he or she is hired. For avoidance of doubt, Melinta will not ask you to
perform two full jobs. Rather, as your CFO responsibilities decrease, your COO
responsibilities will increase.

You will continue to report directly to Mary Szela, Chief Executive Officer of
Melinta. During the course of your employment with Melinta, your position and
duties are, of course, subject to change. As a Melinta employee, we expect that
you will perform any and all duties and responsibilities normally associated
with your position in a satisfactory manner and to the best of your abilities at
all times. In addition, you agree to observe and comply with all the rules,
regulations, policies and procedures established by Melinta from time to time.
Your performance will be reviewed formally at the end of the calendar year, and
on a periodic basis thereafter as long as you remain employed by Melinta.

Your base pay shall continue to be $13,164.84, payable semi-monthly (annualized
to $315,956.25). During each fiscal year of your employment with Melinta, you
will be eligible for an annual bonus of up to 30% of your base salary contingent
upon the successful achievement of corporate and individual performance goals.
Any bonus to be paid will be determined by the Compensation Committee of the
Board of Directors of Melinta (the “Committee”) or its designee. Any annual
bonus earned in respect of any year will be paid no later than 90 days following
the end of such year. You must be employed by Melinta on the date any bonus is
paid in order to receive it. Melinta will review your compensation periodically.
Your compensation also is subject to change, as Melinta considers necessary or
appropriate.



--------------------------------------------------------------------------------

Benefits

Stock Options and Equity Grants: Your current Melinta stock options and/or
equity grants awarded to you during your tenure as CFO shall continue to accrue
and vest in accordance with the terms of the grant documents and the terms of
the applicable plans. Stock options and equity grants may be offered from time
to time in the sole discretion of the Board of Directors and/or Committee
depending upon certain events, including for example the successful completion
of corporate goals.

Retention Payments: In order to compensate you for your continuing efforts as
Melinta hires and transitions to its next CFO, Melinta will pay you a Retention
Payment consistent with the conditions set forth in the letter attached hereto
as Exhibit A,

Severance: Melinta shall provide severance to you upon termination of your
employment in accordance with the terms set forth in the Severance Agreement
dated November 8, 2013. You hereby agree that (i) agreeing to continued
employment under the terms of this letter, (ii) accepting the transition to the
COO role, (iii) transitioning CFO duties to a new CFO, and (iv) having interim
joint CFO/COO duties as described above, do not constitute a material adverse
change to your primary responsibilities or duties (in connection with your
employment under your original offer letter dated November 8, 2013), or any
other event that would constitute Good Reason for you to terminate your
employment with Melinta (or which would otherwise provide you with any other
reason for which you would become entitled to severance or other payments)
pursuant to the terms of the November 8, 2013 Severance Agreement. For avoidance
of doubt, however, if Melinta terminates your employment during the period from
the date of execution of this letter through December 31, 2015, the terms of the
November 8, 2013 Severance Agreement shall apply.

Other Benefits: Melinta currently offers various benefits, including group
medical and dental insurance, paid time off (vacation and sick time), a 401(k)
plan, short-term disability, long-term disability, and other benefits. These
benefits may be modified or changed from time to time at the discretion of
Melinta. The present benefit structure and other important information about the
benefits for which you may be eligible is described in other documents, which
you either have already received, or will receive throughout the course of your
employment. Where a particular benefit is subject to a formal plan (i.e.,
medical insurance or life insurance), eligibility to participate in and receive
any particular benefit is governed solely by the applicable plan document.
Should you have any questions regarding benefits, please see Human Resources for
a copy of the applicable plan document.

Expenses: Melinta will reimburse you for all reasonable and necessary expenses
you incur in connection with your employment with Melinta, subject to your
presentment of appropriate documentation, in accordance with the published
travel, meals and entertainment expense policies of Melinta.

 

2



--------------------------------------------------------------------------------

Nature of Relationship

As an at-will employee of Melinta, you will be expected to devote all of your
working time to the performance of your duties at Melinta throughout your
employment with Melinta. Notwithstanding the foregoing, as long as it does not
interfere, individually or in the aggregate, with the performance of your duties
for Melinta or create a potential business or fiduciary conflict, you may serve
as an officer, director or trustee of, or otherwise participate in the
activities of, educational, welfare, social, religious and civic organizations.
While this letter reflects our commitment to employ you and we look forward to a
mutually rewarding relationship, this letter does not constitute a contract
(express or implied) for a specific length of employment, and either party may
choose to terminate the employment relationship upon written notice to the other
at any time and for any reason. Notwithstanding the at-will nature of your
employment with Melinta, you agree to give the Chief Executive Officer at least
four weeks’ advance written notice if you decide to terminate your employment;
provided, that Melinta may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination.

Taxes

Melinta may withhold from any payments made to you all applicable taxes,
including but not limited to income, employment, and social insurance taxes, as
shall be required by law.

Noncompetition, Nondisclosure and Developments Agreement

By accepting this offer of continued employment with Melinta, and as a condition
of your continued employment with Melinta, you hereby confirm your agreement to
continue to comply with the terms and conditions of the Noncompetition,
Nondisclosure and Developments Agreement you signed on November 11, 2013. Also,
just as Melinta regards the protection of its trade secrets, and other
confidential information as a matter of great importance, we also respect that
you may have an obligation to your prior employers to safeguard the confidential
information of those companies, and we expect you to honor them as well. To that
end, we want to make it perfectly clear you should not bring with you to
Melinta, or use in the performance of your responsibilities for Melinta any
proprietary business or technical information, materials or documents of a
former employer. Finally, you hereby confirm that you have provided Melinta with
a copy of any agreements with a former employer or other party that could
restrict your professional activities in any way on behalf of Melinta. By
signing this letter, you represent and warrant to Melinta that you are under no
contractual commitments inconsistent with your obligations to Melinta hereunder
and that your acceptance of this offer of employment and your performance of the
contemplated services hereunder does not and will not conflict with or result in
any breach or default under any agreement, contract or arrangement to which you
are a party to or violate any other legal restriction.

 

3



--------------------------------------------------------------------------------

Background Check; Authorization to Work

Your initial offer of employment with Melinta was contingent on the acceptable
results of a background check. As required by law, your employment with Melinta
is also contingent upon your providing legal proof of your identity and
authorization to work in the United States within three (3) business days of
your joining Melinta. You hereby confirm that no circumstances have changed that
would interfere with your ability to perform services on behalf of Melinta.

Entire Agreement

This letter and Exhibit A, the November 8, 2013 Severance Agreement and the
Employee Noncompetition, Nondisclosure and Developments Agreement you signed on
November 11, 2013 constitute our entire offer regarding the terms and conditions
of your employment by Melinta. These supersede any prior agreements, or other
promises or statements (whether oral or written) regarding the offered terms of
employment, including, but not limited to, the offer letter you signed on
November 11, 2013. The terms of your employment shall be governed by and
construed under the laws of the State of New York, without giving effect to
conflict of laws principles.

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter. Your signature on the copy
of this letter and your submission of the signed copy to me will evidence your
agreement with the terms and conditions set forth in this letter. Please return
a copy of the offer letter to me.

Sincerely,

 

/s/ Mary Szela

Mary Szela Chief Executive Officer Accepted and Agreed To:

/s/ Paul D. Estrem

Paul Estrem 3/16/15

 

Date

 

4



--------------------------------------------------------------------------------

RETENTION PACKAGE

(EXHIBIT A TO OFFER OF EMPLOYMENT)

Pursuant to the terms set forth in your Offer of Employment dated March 11,
2015, Melinta Therapeutics, Inc. (“Melinta” or the “Company”) hereby extends to
you the following retention package in connection with your continued employment
with Melinta as its Chief Financial Officer (“CFO”), and eventually as its Chief
Operations Officer (“COO”). Melinta very much appreciates your continued
cooperation and support.

Retention Payment

In order to compensate you for your continuing efforts as the Company hires and
transitions to its next CFO, Melinta will, consistent with the conditions set
forth in this letter agreement (the “Agreement”), pay you a Retention Payment
(as defined below).

So long as you have accepted continued employment with Melinta in accordance
with the terms of the offer letter dated on or about March 11, 2015, and to the
extent you remain employed through the applicable Retention Dates described
below, Melinta will pay to you either one retention payment or a series of
retention payments (in sum, the “Retention Payment”), as soon as practicable
following the applicable retention date, but in no event shall each retention
payment be paid later than thirty days following the applicable retention date.
In order to be eligible to receive any portion of the Retention Payment, you
must remain actively employed by Melinta on the applicable Retention Date, and
continue to perform your work as required by Melinta through that date. For
avoidance of doubt, if, prior to the applicable Retention Date, (i) your
employment is terminated by Melinta for Cause (as defined below), or (ii) you
terminate your employment with Melinta for any reason, you will not be eligible
to receive the applicable Retention Payment(s) (or any portion thereof).

If on or prior to December 31, 2015, you have, in the sole discretion of Mary
Szela, the Company’s CEO (the “CEO”), successfully performed your duties and
responsibilities as directed by the CEO, including the achievement of the
Milestones stated below, you shall be eligible to receive a Retention Payment of
up to $200,000, less applicable withholdings and deductions. Such Retention
Payment shall be paid to you within sixty days following December 31,2015.

Notwithstanding this, up to $100,000 of that Retention Payment may be paid to
you prior to December 31, 2015, but only if you successfully complete the
milestones described below, in the discretion of the CEO.

 

1. Milestone 1 (Audit): If the Audited Financial Statement and Associated Audit
Opinion are issued by Deloitte on or prior to April 15, 2015, you shall be
eligible to receive a retention payment of $25,000 (the “Audit Retention
Payment”) within thirty days following April 15, 2015 (the “Audit Retention
Date”).



--------------------------------------------------------------------------------

2. Milestone 2 (Audit Controls Letter): If you complete the Audit Controls
Letter with no Material Weaknesses other than those cited for insufficient
staffing, and you complete and deliver such Audit Controls Letter in a timely
manner for Melinta to maintain a pre-July 2015 IPO schedule, a payment of
$25,000 (the “Audit Controls Letter Retention Payment”) will be paid to you
within thirty days following the Audit Controls Letter Retention Date, which
shall be defined as the earlier of (i) the completed crossover of $20 million or
more from new investors or (ii) an IPO completion.

 

3. Milestone 3 ($20 Million Plus Raise): If you satisfactorily support a
crossover round resulting in a raise of at least $20 million from new investors,
a payment of $25,000 (the “$20 Million Plus Raise Retention Payment”) will be
paid to you within thirty days following the completed crossover of $20 million
or more from new investors (the “$20 Million Plus Raise Retention Date”).

 

4. Milestone 4 (Initial S1 Filing): If you assist with Melinta’s successful
filing of an initial S1 in the second quarter of 2015, a payment of $25,000 (the
“Initial S1 Filing Retention Payment”) will be paid to you within thirty days
following the earlier of (i) the completed crossover of $20 million or more from
new investors or (ii) an IPO completion (the “Initial S1 Filing Retention
Date”).

For avoidance of doubt, the total amount of the Retention Payment for which you
may become eligible as of December 31, 2015 will be reduced by any other
retention payment you have already received (or become eligible to receive)
(e.g., the Audit Retention Payment, the Audit Controls Letter Retention Payment,
the $20 Million Plus Raise Retention Payment, and/or the Initial S1 Filing
Retention Payment), such that, for example, if you have received all four of the
referenced $25,000 retention payments, the payment for which you could become
eligible on December 31, 2015, would be a total of up to $100,000.

Finally, if Melinta terminates your employment prior to December 31, 2015 for
any reason other than Cause (as defined below), you shall be entitled to the
entire Retention Payment within sixty days following the termination of your
employment, less any other retention payments previously received by you, as
described above. If this occurs, the entire Retention Payment will be paid in
addition to any severance for which you are eligible pursuant to the November 8,
2013 Severance Agreement.

Changes or Reductions in Duties

By accepting this Agreement, you agree that during the remainder of your
employment with Melinta, Melinta retains the right to change your duties or
responsibilities as an employee (including, but not limited to, reducing
CFO-related duties and adding COO-related duties). It also includes our right to
maintain (or not maintain) your CFO title until the filing of an S1 (or until
some other date). We trust that you will accommodate our need for flexibility
during this time. For example, it may be necessary for you to undertake certain
additional or different duties and responsibilities appropriate for a COO here
at Melinta. We are confident that you will accept any such additional or
different duties and responsibilities with the same level of professionalism and
capability that you have demonstrated in the past. Any changes in duties or
responsibilities referenced in this paragraph will in no way affect your
entitlement to receive Retention Payment(s), or the amount of such payment(s).

 

2



--------------------------------------------------------------------------------

Taxes

Any payments made pursuant to this Agreement shall be subject to applicable tax
or similar withholding requirements under applicable federal, state or local
employment or income tax laws or similar statutes or other provisions of law
then in effect. It is the Company’s intention that all payments under this
Agreement are exempt from or comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and the regulations
thereunder, including without limitation the six month delay for payments of
deferred compensation to “key employees” upon separation from service pursuant
to Section 409A(a)(2)(B)(i) of the Code, if applicable, and this Agreement shall
be interpreted, administered and operated accordingly. To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be interpreted in a manner so that no payment due to you
shall be deemed subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code. Further, you shall not be considered to have
terminated employment with the Company for purposes of this Agreement unless you
have incurred a “termination of employment” from the Company within the meaning
of Treasury Regulation §1.409A-1(h)(1)(ii) promulgated under Section 409A of the
Code. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of any payment under this Agreement. The Company
does not guarantee the tax treatment of any payments under this Agreement,
including without limitation under the Code, federal, state, local or foreign
tax laws and regulations.

Additional Information

For purposes of this Agreement, “Cause” shall mean that you committed one or
more acts or omissions constituting: (a) a felony; (b) theft, misappropriation
or embezzlement of Melinta funds; (c) fraud or self-dealing committed in
conjunction with your employment; (d) a violation of laws, rules or regulations
applicable to companies in the biotech industry generally; (e) habitual
intoxication or abuse of controlled substances; (f) unexplained absences from
the office; (g) repeated and willful failure to follow supervisors’ reasonable
instructions, or (h) your violation of any Company policies or confidentiality
responsibilities applicable to you.

Notwithstanding any of the foregoing, you remain an employee-at-will at all
times and either you or Melinta may terminate the employment relationship at any
time.

This Agreement constitutes the entire agreement and understanding between
Melinta and you relating to your eligibility to receive a Retention Payment, and
supersedes and cancels any and all prior and contemporaneous written and oral
agreements and understandings, if any, between Melinta and you relating thereto.
For avoidance of doubt, this Agreement does not supersede the Offer of
Employment dated March 16, 2015 or the November 8, 2013 Severance Agreement
between Melinta and you.

This Agreement, the underlying facts and circumstances, the Retention Payment
are confidential. If you disclose or discuss this Agreement, these
facts/circumstances, or these payments or benefits with anyone other than direct
family members, or legal or tax advisors, the Retention Payment may be
forfeited.

 

3



--------------------------------------------------------------------------------

Please feel free to contact me with any questions regarding this Agreement.

 

    Very truly yours,    

/s/ Mary Szela

    Mary Szela     CEO Accepted and agreed:     Melinta Therapeutics, Inc. /s/
Paul D. Estrem     3/16/15

 

Paul Estrem

   

 

Date

 

4